Order entered December 14, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01258-CV

    JOEL HENDRICKS, M.D. AND TEXAS HEALTH PHYSICIANS GROUP A/K/A
             SURGICAL ASSOCIATES OF KAUFMAN, Appellants

                                            V.

                               JOHN PERALES, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                           Trial Court Cause No. 94963-CC

                                         ORDER
       Before the Court is appellee’s December 12, 2016 unopposed motion for extension of

time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed

December 14, 2016.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE